UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4606


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERONZA THORNE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00448-RJC-1)


Submitted:    February 11, 2009             Decided:   March 16, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Steven Slawinski, Ann L.
Hester, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Dana Owen Washington, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeronza     Thorne        pled       guilty,     pursuant       to    a     plea

agreement, to one count of being a felon in possession of a

firearm,    in    violation     of     18    U.S.C.    § 922(g)(1)       (2006).          The

district     court      sentenced           Thorne     to      seventy-two         months’

imprisonment, and Thorne timely noted his appeal.                             On appeal,

counsel    for    Thorne   has    filed       a    brief    pursuant     to    Anders      v.

California,      386    U.S.     738    (1967),        in   which      he     raises     two

potential errors for review. *              Finding no error, we affirm.

            Thorne      first    questions          whether    the     district        court

erred in counting his two prior felony sentences separately for

guidelines       calculation      purposes          because     the    offenses          were

consolidated for sentencing.                 The record reveals that Thorne’s

September    and    October      2000       offenses    were    separated         from    his

June 5, 2001 offenses by his arrest on January 7, 2001.                                “Prior

sentences are always counted separately if the sentences were

imposed    for    offenses      that    were       separated     by    an     intervening

arrest.”         U.S.    Sentencing          Guidelines       Manual        § 4A1.2(a)(1)

(2007).     Accordingly, the district court did not err in counting

Thorne’s offenses separately in calculating his criminal history




     *
        Thorne was informed of his right to file a pro se
supplemental brief. He has elected not to do so. The Government
declined to file a brief.



                                              2
category.      See United States v. Huggins, 191 F.3d 532, 539 (4th

Cir. 1999).

            Thorne next questions whether the district court erred

in enhancing his base offense level by two levels because the

firearm   was    stolen.      Thorne       claims   he   was    unaware       that    the

firearm was stolen. Even if true, however, this argument offers

Thorne    no     comfort    as   Application         Note      8(B)     to     USSG     §

2K2.1(b)(4),     which     provides    the     two-level       enhancement      for    a

stolen    firearm,   contains    no    scienter      requirement;        it    applies

even if the defendant did not know or have reason to know the

firearm    was   stolen.      USSG     §    2K2.1(b)(4);       see,    e.g.,    United

States v. Martin, 339 F.3d 759 (8th Cir. 2003).                       Therefore, the

district court did not err in enhancing Thorne’s base offense

level two levels.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm    Thorne’s       conviction    and     sentence.           This

court requires that counsel inform Thorne, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Thorne requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Thorne.

                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4